
	
		II
		110th CONGRESS
		2d Session
		S. 2730
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2008
			Mr. Domenici (for
			 himself, Ms. Landrieu,
			 Ms. Murkowski, Mr. Martinez, Mr.
			 Bunning, Mr. Craig,
			 Mr. Alexander, and
			 Mrs. Dole) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To facilitate the participation of private capital and
		  skills in the strategic, economic, and environmental development of a diverse
		  portfolio of clean energy and energy efficiency technologies within the United
		  States, to facilitate the commercialization and market penetration of the
		  technologies, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Energy Investment Bank Act
			 of 2008.
		2.DefinitionsIn this Act:
			(1)BankThe
			 term Bank means the Clean Energy Investment Bank of the United
			 States established by section 3(a).
			(2)BoardThe
			 term Board means the Board of Directors of the Bank established
			 under section 4(b).
			(3)Clean Energy
			 Investment Bank FundThe term Clean Energy Investment Bank
			 Fund means the revolving fund account established under section
			 6(b).
			(4)Commercial
			 technologyThe term commercial technology means a
			 technology in general use in the commercial marketplace.
			(5)Eligible
			 projectThe term eligible project means a project in
			 a State related to the production or use of energy that uses a commercial
			 technology that the Bank determines avoids, reduces, or sequesters 1 or more
			 air pollutants or anthropogenic emissions of greenhouse gases more effectively
			 than other technology options available to the project developer.
			(6)InvestmentThe
			 term investment includes any contribution or commitment to an
			 eligible project in the form of—
				(A)loans or loan
			 guarantees;
				(B)the purchase of
			 equity shares in the project;
				(C)participation in
			 royalties, earnings, or profits; or
				(D)furnishing
			 commodities, services or other rights under a lease or other contract.
				(7)StateThe
			 term State means—
				(A)a State;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico; and
				(D)any other
			 territory or possession of the United States.
				3.Establishment of
			 bank
			(a)Establishment
				(1)In
			 generalThere is established in the Executive branch a bank to be
			 known as the Clean Energy Investment Bank of the United States,
			 which shall be an agency of the United States.
				(2)Government
			 corporationThe Bank shall be—
					(A)a Government
			 corporation (as defined in section 103 of title 5, United States Code);
			 and
					(B)subject to
			 chapter 91 of title 31, United States Code, except as expressly provided in
			 this Act.
					(b)Authority
				(1)In
			 generalThe Bank shall assist in the financing, and facilitate
			 the commercial use, of clean energy and energy efficient technologies within
			 the United States.
				(2)Assistance for
			 eligible projectsThe Bank may make investments—
					(A)in eligible
			 projects on such terms and conditions as the Bank considers appropriate in
			 accordance with this Act; or
					(B)under title XVII
			 of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.), and any of the
			 regulations promulgated under that Act, as the Bank considers
			 appropriate.
					(3)RepaymentNo
			 loan or loan guarantee shall be made under this subsection unless the Bank
			 determines that there is a reasonable prospect of repayment of the principal
			 and interest by the borrower.
				(4)Project
			 diversityThe Bank shall ensure that a reasonable diversity of
			 projects, technologies, and energy sectors receive assistance under this
			 subsection.
				(c)PowersIn
			 carrying out this Act, the Bank may—
				(1)conduct a general
			 banking business (other than currency circulation), including—
					(A)borrowing and
			 lending money;
					(B)issuing letters
			 of credit;
					(C)accepting bills
			 and drafts drawn upon the Bank;
					(D)purchasing,
			 discounting, rediscounting, selling, and negotiating, with or without
			 endorsement or guaranty, and guaranteeing, notes, drafts, checks, bills of
			 exchange, acceptances (including bankers’ acceptances), cable transfers, and
			 other evidences of indebtedness;
					(E)issuing
			 guarantees, insurance, coinsurance, and reinsurance;
					(F)purchasing and
			 selling securities; and
					(G)receiving
			 deposits;
					(2)make investments
			 in eligible projects on a self-sustaining basis, taking into account the
			 financing operations of the Bank and the economic and financial soundness of
			 projects;
				(3)use private
			 credit, investment institutions, and the guarantee authority of the Bank as the
			 principal means of mobilizing capital investment funds;
				(4)broaden private
			 participation and revolve the funds of the Bank through selling the direct
			 investments of the Bank to private investors whenever the Bank can
			 appropriately do so on satisfactory terms;
				(5)conduct the
			 insurance operations of the Bank with due regard to principles of risk
			 management, including efforts to share the insurance risks of the Bank;
				(6)foster private
			 initiative and competition and discourage monopolistic practices; and
				(7)advise and assist
			 interested agencies of the United States and other organizations, public and
			 private and national and international, with respect to projects and programs
			 relating to the development of private enterprise in the market sector in
			 accordance with this Act.
				4.Organization and
			 management
			(a)Structure of
			 BankThe Bank shall have—
				(1)a Board of
			 Directors;
				(2)a
			 President;
				(3)an Executive Vice
			 President; and
				(4)such other
			 officers and staff as the Board may determine.
				(b)Board of
			 Directors
				(1)EstablishmentThere
			 is established a Board of Directors of the Bank to exercise all powers of the
			 Bank.
				(2)Composition
					(A)In
			 generalThe Board shall be composed of 7 members, of whom—
						(i)5
			 members shall be independent directors appointed by the President of the United
			 States, by and with the advice and consent of the Senate (referred to in this
			 subsection as independent directors; and
						(ii)2
			 members shall be the President of the Bank and the Executive Vice President of
			 the Bank, appointed by the independent directors.
						(B)Federal
			 employmentAn independent director shall not be an officer or
			 employee of the Federal Government at the time of appointment.
					(C)Political
			 partyNot more than 3 of the independent directors shall be
			 members of the same political party.
					(3)Term;
			 vacancies
					(A)Term
						(i)In
			 generalSubject to clause (ii), the independent directors shall
			 be appointed for a term of 5 years and may be reappointed.
						(ii)Staggered
			 termsThe terms of not more than 2 independent directors shall
			 expire in any year.
						(B)VacanciesA
			 vacancy on the Board—
						(i)shall not affect
			 the powers of the Board; and
						(ii)shall be filled
			 in the same manner as the original appointment was made.
						(4)Meetings
					(A)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Board have been appointed, the Board shall hold the initial
			 meeting of the Board.
					(B)MeetingsThe
			 Board shall meet at the call of the Chairman of the Board.
					(C)QuorumFour
			 members of the Board shall constitute a quorum, but a lesser number of members
			 may hold hearings.
					(5)Chairman and
			 vice chairman
					(A)In
			 generalThe Board shall select a Chairman and Vice Chairman from
			 among the members of the Board.
					(B)EligibilityThe
			 Chairman of the Board shall not be an Executive Director of the Board.
					(6)Compensation of
			 membersAn independent director shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day (including travel time) during which the member is engaged
			 in the performance of the duties of the Board.
				(7)Travel
			 expensesAn independent director shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Board.
				(c)President of
			 the bank
				(1)AppointmentThe
			 President of the Bank shall be appointed by the Board.
				(2)DutiesThe
			 President of the Bank shall—
					(A)be the Chief
			 Executive Officer of the Bank;
					(B)be responsible
			 for the operations and management of the Bank, subject to bylaws and policies
			 established by the Board; and
					(C)serve as an
			 Executive Director on the Board.
					(d)Executive Vice
			 President
				(1)AppointmentThe
			 Executive Vice President of the Bank shall be appointed by the Board.
				(2)DutiesThe
			 Executive Vice President of the Bank shall—
					(A)serve as the
			 President of the Bank during the absence or disability, or in the event of a
			 vacancy in the office, of the President of the Bank;
					(B)at other times,
			 perform such functions as the President of the Bank may from time to time
			 prescribe; and
					(C)serve as an
			 Executive Director on the Board.
					(e)Staff
				(1)In
			 generalThe Board may—
					(A)appoint and
			 terminate such officers, attorneys, employees, and agents as are necessary to
			 carry out this Act; and
					(B)vest the
			 personnel with such powers and duties as the Board may determine.
					(2)Civil service
			 lawsPersons employed by the Bank may be appointed, compensated,
			 or removed without regard to civil service laws (including regulations).
				(3)ReappointmentUnder
			 such regulations as the President of the United States may promulgate, an
			 officer or employee of the Federal Government who is appointed to a position
			 under this subsection may be entitled, on removal from the position, except for
			 cause, to reinstatement to the position occupied at the time of appointment or
			 to a position of comparable grade and salary.
				(4)Additional
			 positionsPositions authorized under this subsection shall be in
			 addition to other positions otherwise authorized by law, including positions
			 authorized by section 5108 of title 5, United States Code.
				5.Financing,
			 guaranties, insurance, credit support, and other programs
			(a)Intergovernmental
			 agreementsSubject to the other provisions of this section, the
			 Bank may enter into arrangements with State and local governments (including
			 agencies, instrumentalities, or political subdivisions of State and local
			 governments) for sharing liabilities assumed by providing financial assistance
			 for eligible projects under this Act.
			(b)Insurance
				(1)In
			 generalThe Bank may issue insurance, on such terms and
			 conditions as the Bank may determine, to ensure protection in whole or in part
			 against any or all of the risks with respect to eligible projects that the Bank
			 has approved.
				(2)Duplication of
			 assistanceThe Bank shall not offer any insurance products under
			 this subsection that duplicate or augment any other similar Federal
			 assistance.
				(c)Guarantees
				(1)In
			 generalThe Bank may issue guarantees of loans and other
			 investments made by investors assuring against loss in eligible projects on
			 such terms and conditions as the Bank may determine.
				(2)Budgetary
			 treatmentAny guarantee issued under this subsection shall, for
			 budgetary purposes, be considered a loan guarantee (as defined in section 502
			 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)).
				(d)Loans and
			 credit assistance
				(1)In
			 generalThe Bank may make loans, provide letters of credit, issue
			 other credit enhancements, or provide other financing for eligible projects on
			 such terms and conditions as the Bank may determine.
				(2)Budgetary
			 treatmentAny financial instrument issued under this subsection
			 shall, for budgetary purposes, be considered a direct loan (as defined in
			 section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)).
				(e)Eligible
			 project development investment encouragementThe Bank may provide
			 financial assistance under this section for development activities for eligible
			 projects, under such terms and conditions as the Bank may determine, if the
			 Board determines that the assistance is necessary to encourage private
			 investment or accelerate project development.
			(f)Other insurance
			 functionsThe Bank may—
				(1)using agreements
			 and contracts that are consistent with this Act—
					(A)make and carry
			 out contracts of insurance or agreements to associate or share risks with
			 insurance companies, financial institutions, any other person or group of
			 persons; and
					(B)employ entities
			 described in subparagraph (A), if appropriate, as the agent of the Bank
			 in—
						(i)the
			 issuance and servicing of insurance;
						(ii)the adjustment
			 of claims;
						(iii)the exercise of
			 subrogation rights;
						(iv)the ceding and
			 acceptance of reinsurance; and
						(v)any
			 other matter incident to an insurance business; and
						(2)enter into
			 pooling or other risk-sharing agreements with other governmental insurance or
			 financing agencies or groups of those agencies.
				(g)Equity finance
			 program
				(1)In
			 generalSubject to the other provisions of this subsection, the
			 Bank may establish an equity finance program under which the Bank may, in
			 accordance with this subsection, purchase, invest in, or otherwise acquire
			 equity or quasi-equity securities of any firm or entity, on such terms and
			 conditions as the Bank may determine, for the purpose of providing capital for
			 any project that is consistent with this Act.
				(2)Total amount of
			 equity investments
					(A)Total amount of
			 equity investment under equity finance program
						(i)In
			 generalExcept as provided in clause (ii), the total amount of
			 the equity investment of the Bank with respect to any project under this
			 subsection shall not exceed 30 percent of the aggregate amount of all equity
			 investment made with respect to the project at the time at which the equity
			 investment of the Bank is made.
						(ii)DefaultsClause
			 (i) shall not apply to a security acquired through the enforcement of any lien,
			 pledge, or contractual arrangement as a result of a default by any party under
			 any agreement relating to the terms of the investment of the Bank.
						(B)Total amount of
			 equity investment under multiple programs
						(i)In
			 generalThe equity investment of the Bank under this subsection
			 with respect to any project, when added to any other investments made or
			 guaranteed by the Bank under subsection (c) or (d) with respect to the project,
			 shall not cause the aggregate amount of all the investments to exceed, at the
			 time any such investment is made or guaranteed by the Bank, 75 percent of the
			 total investment committed to the project, as determined by the Bank.
						(ii)Conclusive
			 determinationThe determination of the Bank under this
			 subparagraph shall be conclusive for purposes of the authority of the Bank to
			 make or guarantee any investment described in clause (i).
						(3)Additional
			 criteriaIn making investment decisions under this subsection,
			 the Bank shall consider the extent to which the equity investment of the Bank
			 will assist in obtaining the financing required for the project.
				(4)Implementation
					(A)In
			 generalThe Bank may create such legal vehicles as are necessary
			 for implementation of this subsection.
					(B)Non-Federal
			 borrowersA borrower participating in a legal vehicle created
			 under this paragraph shall be considered a non-Federal borrower for purposes of
			 the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).
					(C)SecuritiesIncome
			 and proceeds of investments made under this subsection may be used to purchase
			 equity or quasi-equity securities in accordance with this section.
					(h)Relationship to
			 Federal Credit Reform Act of 1990
				(1)In
			 generalAny liability assumed by the Bank under subsections (c)
			 and (d) shall be discharged pursuant to the Federal Credit Reform Act of 1990
			 (2 U.S.C. 661 et seq.).
				(2)Specific
			 appropriation or contribution
					(A)In
			 generalNo loan guaranteed under subsection (c) or direct loan
			 under subsection (d) shall be made unless—
						(i)an
			 appropriation for the cost has been made; or
						(ii)the Bank has
			 received from the borrower a payment in full for the cost of the
			 obligation.
						(B)Budgetary
			 treatmentSection 504(b) of the Federal Credit Reform Act of 1990
			 (2 U.S.C. 661c(b)) shall not apply to a loan or loan guarantee made in
			 accordance with subparagraph (A)(ii).
					(3)ApportionmentReceipts,
			 proceeds, and recoveries realized by the Bank and the obligations and
			 expenditures made by the Bank pursuant to this subsection shall be exempt from
			 apportionment under subchapter II of chapter 15 of title 31, United States
			 Code.
				6.Issuing
			 authority; direct investment authority and reserves
			(a)Maximum
			 contingent liabilityThe maximum contingent liability outstanding
			 at any time pursuant to actions taken by the Bank under section 5 shall not
			 exceed a total amount of $100,000,000,000.
			(b)Clean Energy
			 Investment Bank Fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund, to be
			 known as the Clean Energy Investment Bank Fund (referred to in
			 this section as the Fund).
				(2)UseThe
			 Clean Energy Investment Bank Fund shall be available for discharge of
			 liabilities under section 5 (other than subsections (c) and (d) of section 5)
			 until the earlier of—
					(A)the date on which
			 all liabilities of the Bank have been discharged or expire; or
					(B)the date on which
			 all amounts in the Fund have been expended in accordance with this
			 section.
					(3)ApportionmentReceipts,
			 proceeds, and recoveries realized by the Bank and the obligations and
			 expenditures made by the Bank pursuant to this subsection shall be exempt from
			 apportionment under subchapter II of chapter 15 of title 31, United States
			 Code.
				(c)Payments of
			 liabilitiesAny payment made to discharge liabilities arising
			 from agreements under section 5 (other than subsections (c) and (d) of section
			 5) shall be paid out of the Clean Energy Investment Bank Fund.
			(d)Supplemental
			 borrowing authority
				(1)In
			 generalIn order to maintain sufficient liquidity in the
			 revolving loan fund, the Bank may issue from time to time for purchase by the
			 Secretary of the Treasury notes, debentures, bonds, or other
			 obligations.
				(2)Maximum total
			 amountThe total amount of obligations issued under paragraph (1)
			 that is outstanding at any time shall not exceed $2,000,000,000.
				(3)RepaymentAny
			 obligation issued under paragraph (1) shall be repaid to the Treasury not later
			 than 1 year after the date of issue of the obligation.
				(4)Interest
			 rateAny obligation issued under paragraph (1) shall bear
			 interest at a rate determined by the Secretary of the Treasury, taking into
			 account the current average market yield on outstanding marketable obligations
			 of the United States of comparable maturities during the month preceding the
			 issuance of any obligation authorized by this subsection.
				(5)Purchase of
			 obligations
					(A)In
			 generalThe Secretary of the Treasury—
						(i)shall purchase
			 any obligation of the Bank issued under this subsection; and
						(ii)for the
			 purchase, may use as a public debt transaction the proceeds of the sale of any
			 securities issued under chapter 31 of title 31, United States Code.
						(B)PurposesThe
			 purpose for which securities may be issued under chapter 31 of title 31, United
			 States Code, shall include any purchase under this paragraph.
					7.Administration
			(a)Protection of
			 interest of bankThe Bank shall ensure that suitable arrangements
			 exist for protecting the interest of the Bank in connection with any agreement
			 issued under this Act.
			(b)Full faith and
			 credit
				(1)ObligationA
			 loan guarantee issued by the Bank under section 5(c) shall constitute an
			 obligation, in accordance with the terms of the guarantee, of the United
			 States.
				(2)PaymentThe
			 full faith and credit of the United States is pledged for the full payment and
			 performance of the obligation.
				(c)Fees
				(1)In
			 generalThe Bank shall establish and collect fees for services
			 under this Act in amounts to be determined by the Bank.
				(2)Availability of
			 feesExcept as provided in paragraph (3), fees collected by the
			 Bank under paragraph (1) (including fees collected for administrative expenses
			 in carrying out subsections (c) and (d) of section 5) may be retained by the
			 Bank and may remain available to the Bank, without further appropriation or
			 fiscal year limitation, for payment of administrative expenses incurred in
			 carrying out this Act.
				(3)Fee transfer
			 authorityFees collected by the Bank for the cost (as defined in
			 section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)) of a loan
			 or loan guarantee made under subsection (c) or (d) of section 5 shall be
			 transferred by the Bank to the respective credit program accounts.
				8.General
			 provisions and powers
			(a)Principal
			 officeThe Bank shall—
				(1)maintain its
			 principal office in the District of Columbia; and
				(2)be considered,
			 for purposes of venue in civil actions, to be a resident of the District of
			 Columbia.
				(b)Transfer of
			 functions and authority
				(1)In
			 generalOn appointment of a majority of the Board by the
			 President, all of the functions and authority of the Secretary of Energy under
			 predecessor programs and authorities similar to those provided under
			 subsections (c) and (d) of section 5, including those under title XVII of the
			 Energy Policy Act of 2005 (42 U. S.C. 16511 et seq.), shall be transferred to
			 the Board
				(2)Continuation
			 prior to transferUntil the transfer, the Secretary of Energy
			 shall continue to administer such programs and activities, including programs
			 and authorities under title XVII of the Energy Policy Act of 2005 (42 U.S.C.
			 16511 et seq.).
				(3)Effect on
			 existing rights and obligationsThe transfer of functions and
			 authority under this subsection shall not affect the rights and obligations of
			 any party that arise under a predecessor program or authority prior to the
			 transfer under this subsection.
				(c)Audits
				(1)In
			 generalExcept as otherwise provided in this Act, the Bank shall
			 be subject to the applicable provisions of chapter 91 of title 31, United
			 States Code.
				(2)Periodic audits
			 by independent certified public accountants
					(A)In
			 generalExcept as provided in paragraph (3), an independent
			 certified public accountant shall perform a financial and compliance audit of
			 the financial statements of the Bank at least once every 3 years, in accordance
			 with generally accepted Government auditing standards for a financial and
			 compliance audit, as issued by the Comptroller General of the United
			 States.
					(B)Report to
			 boardThe independent certified public accountant shall report
			 the results of the audit to the Board.
					(C)Generally
			 accepted accounting principlesThe financial statements of the
			 Bank shall be presented in accordance with generally accepted accounting
			 principles.
					(D)Reports
						(i)In
			 generalThe financial statements and the report of the accountant
			 shall be included in a report that—
							(I)contains, to the
			 extent applicable, the information identified in section 9106 of title 31,
			 United States Code; and
							(II)the Bank shall
			 submit to Congress not later than 210 days after the end of the last fiscal
			 year covered by the audit.
							(ii)ReviewThe
			 Comptroller General of the United States may review the audit conducted by the
			 accountant and the report to Congress in such manner and at such times as the
			 Comptroller General considers necessary.
						(3)Alternative
			 audits by Comptroller General of the United States
					(A)In
			 generalIn lieu of the financial and compliance audit required by
			 paragraph (2), the Comptroller General of the United States shall, if the
			 Comptroller General considers it necessary, audit the financial statements of
			 the Bank in the manner provided under paragraph (2).
					(B)ReimbursementThe
			 Bank shall reimburse the Comptroller General of the United States for the full
			 cost of any audit conducted under this paragraph.
					(4)Availability of
			 recordsAll books, accounts, financial records, reports, files,
			 work papers, and property belonging to or in use by the Bank and the accountant
			 who conducts the audit under paragraph (2), that are necessary for purposes of
			 this subsection, shall be made available to the Comptroller General of the
			 United States.
				9.Reports to
			 CongressAs soon as
			 practicable after the end of each fiscal year, the Bank shall submit to
			 Congress a complete and detailed report describing the operations of the Bank
			 during the fiscal year.
		10.Modification to
			 loan guarantee program
			(a)Definition of
			 commercial technologySection 1701(1) of the Energy Policy Act of
			 2005 (42 U.S.C. 16511(1)) is amended by striking subparagraph (B) and inserting
			 the following:
				
					(B)ExclusionThe
				term commercial technology does not include a technology if the
				sole use of the technology is in connection with—
						(i)a
				demonstration plant; or
						(ii)a project for
				which the Secretary approved a loan
				guarantee.
						.
			(b)Specific
			 appropriation or contributionSection 1702 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16512) is amended by striking subsection (b) and
			 inserting the following:
				
					(b)Specific
				appropriation or contribution
						(1)In
				generalNo guarantee shall be made unless—
							(A)an appropriation
				for the cost has been made; or
							(B)the Secretary has
				received from the borrower a payment in full for the cost of the obligation and
				deposited the payment into the Treasury.
							(2)LimitationThe
				source of payments received from a borrower under paragraph (1)(B) shall not be
				a loan or other debt obligation that is made or guaranteed by the Federal
				Government.
						(3)Relation to
				other lawsSection 504(b) of the Federal Credit Reform Act of
				1990 (2 U.S.C. 661c(b)) shall not apply to a loan or loan guarantee made in
				accordance with paragraph
				(1)(B).
						.
			(c)AmountSection
			 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by striking
			 subsection (c) and inserting the following:
				
					(c)Amount
						(1)In
				generalSubject to paragraph (2), the Secretary shall guarantee
				up to 100 percent of the principal and interest due on 1 or more loans for a
				facility that are the subject of the guarantee.
						(2)LimitationThe
				total amount of loans guaranteed for a facility by the Secretary shall not
				exceed 80 percent of the total cost of the facility, as estimated at the time
				at which the guarantee is
				issued.
						.
			(d)SubrogationSection
			 1702(g)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16512(g)(2)) is
			 amended—
				(1)by striking
			 subparagraph (B); and
				(2)by redesignating
			 subparagraph (C) as subparagraph (B).
				(e)FeesSection
			 1702(h) of the Energy Policy Act of 2005 (42 U.S.C. 16512(h)) is amended by
			 striking paragraph (2) and inserting the following:
				
					(2)AvailabilityFees
				collected under this subsection shall—
						(A)be deposited by
				the Secretary into a special fund in the Treasury to be known as the
				Incentives For Innovative Technologies Fund; and
						(B)remain available
				to the Secretary for expenditure, without further appropriation or fiscal year
				limitation, for administrative expenses incurred in carrying out this
				title.
						.
			11.Integration of
			 loan guarantee programs
			(a)Definition of
			 bankSection 1701 of the Energy Policy Act of 2005 (42 U.S.C.
			 16511) is amended—
				(1)by redesignating
			 paragraphs (1) through (5) as paragraphs (2) through (6), respectively;
			 and
				(2)by inserting
			 before paragraph (2) (as so redesignated) the following:
					
						(1)BankThe
				term Bank means the Clean Energy Investment Bank of the United
				States established by section 3(a) of the Clean Energy Investment Bank Act of
				2008.
						.
				(b)Administration
				(1)In
			 generalTitle XVII of the Energy Policy Act of 2005 (42 U.S.C.
			 16511 et seq.) is amended by striking Secretary each place it
			 appears (other than the last place it appears in section 1702(a)) and inserting
			 Board.
				(2)Conforming
			 amendmentsSection 1702(g) of the Energy Policy Act of 2005 (42
			 U.S.C. 16512(g)) is amended—
					(A)in the heading
			 for paragraph (1), by striking Secretary and inserting
			 Bank; and
					(B)in the heading
			 for paragraph (3), by striking Secretary and inserting
			 Bank.
					(c)ApplicationThe
			 amendments made by this section are effective on the date the President
			 transfers to the Bank under section 9(b)(1) the authority to carry out title
			 XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.).
			12.Authorization
			 of appropriations
			(a)In
			 generalSubject to subsection (b), there are authorized to be
			 appropriated to the Bank, to remain available until expended, such sums as are
			 necessary to—
				(1)replenish or
			 increase the Clean Energy Investment Bank Fund; or
				(2)discharge
			 obligations of the Bank purchased by the Secretary of the Treasury under this
			 Act.
				(b)Minimum levels
			 in the Clean Energy Investment Bank FundNo appropriations shall
			 be made to augment the Clean Energy Investment Bank Fund unless the balance in
			 the Clean Energy Investment Bank Fund is projected to be less than $50,000,000
			 during the fiscal year for which an appropriation is made.
			
